Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/302,750 filed on 05/11/2021. 
Claims 1 – 20 are pending and ready for examination.


Priority
This  application claims priority of U.S. Provisional Patent Application No. 62/704,505 filed on May 13, 2020 and Korean Patent Application No. KR10-2020-0118211 filed on September 15, 2020.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/11/2021, 11/30/2021 and 01/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 8 – 10, 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JI et al. (JI hereinafter referred to JI) (KR 20210088089 A) (Eng. Translation is attached).

Regarding claim 6, JI teaches a method (Title, OFDM METHOD AND APPARATUS FOR FAST DATA PROCESSING OF SINGLE CARRIER WAVEFORM IN OFDM SYSTEM) by a terminal in a communication system (Pg.8: 2nd last para, a method and apparatus capable of signal processing only by time sample processing in a transmitter (e.g., a base station or/and a terminal)), the method comprising: 
receiving, from a base station, information indicating a number of discrete fourier transform (DFT)-precoding chunks on which a DFT precoding is performed (Pg.10: para 1st, M is the number of symbols to be transmitted or the DFT precoding size; Pg.12: para 1st, base station sets M to the terminal. Here, M is a number of DFT-precoding symbols/ chunks. Pg.12: para 1st, base station transmits DCI to terminal; Pg.14: para 3rd, DCI includes a length of frequency resource allocation (e.g., DFT size M). Therefore, information indicating the number of DFT-precoding chunks is received by the terminal); 
receiving, from the base station, downlink control information (DCI) (Pg.12: para 1st, base station transmits DCI to terminal) including a resource allocation field (Pg.14: para 2nd, DCI indicates resource allocation information for data transmission in time and frequency domains) configured based on the number of DFT-precoding chunks (Pg.14: para 3rd, DCI includes TDRA information and FDRA information indicating a start point of frequency resource allocation and a length of frequency resource allocation (e.g., DFT size M); Pg.14: para last, base station determines to use one of the plurality of set combinations (N, M, s, and c), and indicates the determined combination to the terminal through higher level signaling or DCI. Therefore, DCI includes a resource allocation field configured based on the number of DFT-precoding chunks M); and 
receiving data from the base station based on the resource allocation field included in the DCI (Pg.12: para 1st, base station transmits the DCI for scheduling  data channel to the terminal. Since N, M, s, and c are stored in advance, the base station transmits the data (or modulation symbol) generated by data).

Regarding claim 16, JI teaches (Title, OFDM METHOD AND APPARATUS FOR FAST DATA PROCESSING OF SINGLE CARRIER WAVEFORM IN OFDM SYSTEM) a terminal in a communication system (Pg.8: 2nd last para, a method and apparatus capable of signal processing only by time sample processing in a transmitter (e.g., a base station or/and a terminal)), the terminal (Fig.14 and Pg.17: 2nd last para, receiver is a terminal) comprising: 
a transceiver (Fig.14 and Pg.18: para 1st, RF signal receiver 1430 is referred to as a transceiver); and 
a controller (Fig.14 and Pg.17: para last, controller 1440) operably connected to the transceiver, the controller configured to:
receive, from a base station, information indicating a number of discrete fourier transform (DFT)-precoding chunks on which a DFT precoding is performed (Pg.10: para 1st, M is the number of symbols to be transmitted or the DFT precoding size; Pg.12: para 1st, base station sets M to the terminal. Here, M is a number of DFT-precoding symbols/ chunks. Pg.12: para 1st, base station transmits DCI to terminal; Pg.14: para 3rd, DCI includes a length of frequency resource allocation (e.g., DFT size M). Therefore, information indicating the number of DFT-precoding chunks is received by the terminal); 
receive, from the base station, downlink control information (DCI) (Pg.12: para 1st, base station transmits DCI to terminal) including a resource allocation field (Pg.14: para 2nd, DCI indicates resource allocation information for data transmission in time and frequency domains) configured based on the number of DFT-precoding chunks (Pg.14: para 3rd, DCI includes TDRA information and FDRA information indicating a start point of frequency resource allocation and a length of frequency resource allocation (e.g., DFT size M); Pg.14: para last, base station determines to use one of the plurality of set combinations (N, M, s, and c), and indicates the determined combination to the terminal through higher level signaling or DCI. Therefore, DCI includes a resource allocation field configured based on the number of DFT-precoding chunks M); and 
receive data from the base station based on the resource allocation field included in the DCI (Pg.12: para 1st, base station transmits the DCI for scheduling  data channel to the terminal. Since N, M, s, and c are stored in advance, the base station transmits the data (or modulation symbol) generated by data).

Regarding claims 8 and 18, JI teaches all the features with respect to claims 6 and 16, respectively as outlined above.
JI further teaches
receiving/ receive the information indicating the number of DFT-precoding chunks to the terminal through at least one of system information, a radio resource control (RRC) signaling (Pg.12: para 1st, base station sets N, M, s, and c to the terminal in advance using higher level signaling (at least one of RRC signaling, MIB, system information block (SIB)), or the DCI (Pg.14: para 3rd, DCI includes TDRA information and FDRA information indicating a start point of frequency resource allocation and a length of frequency resource allocation (e.g., DFT size M)).

Regarding claims 9 and 19, JI teaches all the features with respect to claims 6 and 16, respectively as outlined above.
JI further teaches
wherein a size of the determined number of DFT-precoding chunks is further determined by the base station (Pg.10: para 1st, M is the number of symbols to be transmitted or the DFT precoding size; Pg.12: para 1st, base station sets M to the terminal. Therefore, a size of the determined number of DFT-precoding chunks is determined by the base station), and 
wherein the resource allocation field is configured based on the determined size of the DFT-precoding chunks (Pg.14: para 3rd, DCI includes a length of frequency resource allocation (e.g., DFT size M). Here, frequency resource allocation (i.e. resource allocation field) is based on the determined size of the DFT-precoding chunks M).

Regarding claims 10 and 20, JI teaches all the features with respect to claims 9 and 19, respectively as outlined above.
JI further teaches
wherein the DCI includes information related to the determined size of the DFT-precoding chunks (Pg.14: para last, base station determines to use one of the plurality of set combinations (N, M, s, and c), and indicates the determined combination to the terminal through higher level signaling or DCI. Therefore, DCI includes information related to the determined size of the DFT-precoding chunks M).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over JI in view of Nagaraja (US 2014/0078955 A1).

Regarding claim 1, JI teaches a method (Title, OFDM METHOD AND APPARATUS FOR FAST DATA PROCESSING OF SINGLE CARRIER WAVEFORM IN OFDM SYSTEM) by a base station in a communication system (Pg.8: 2nd last para, a method and apparatus capable of signal processing only by time sample processing in a transmitter (e.g., a base station or/and a terminal)), the method comprising: 
determining a number of discrete fourier transform (DFT)-precoding chunks on which a DFT precoding is performed (Pg.2: para 2nd, setting information includes … DFT pre-processing size (discrete Fourier transform precoding size); Pg.10: para 1st, M is the number of symbols to be transmitted or the DFT precoding size; Pg.12: para 1st, base station sets M to the terminal. Here, M is a number of DFT-precoding symbols/ chunks; therefore, base station determines the number of DFT-precoding chunks); 
transmitting information indicating the number of DFT-precoding chunks to a terminal (Pg.12: para 1st, base station transmits DCI to terminal; Pg.14: para 3rd, DCI includes a length of frequency resource allocation (e.g., DFT size M). Therefore, information indicating the number of DFT-precoding chunks is transmitted to the terminal);
transmitting, to the terminal, downlink control information (DCI) (Pg.12: para 1st, base station transmits DCI to terminal) including a resource allocation field (Pg.14: para 2nd, DCI indicates resource allocation information for data transmission in time and frequency domains) configured based on the number of DFT-precoding chunks (Pg.14: para 3rd, DCI includes TDRA information and FDRA information indicating a start point of frequency resource allocation and a length of frequency resource allocation (e.g., DFT size M); Pg.14: para last, base station determines to use one of the plurality of set combinations (N, M, s, and c), and indicates the determined combination to the terminal through higher level signaling or DCI. Therefore, DCI includes a resource allocation field configured based on the number of DFT-precoding chunks M); and 
transmitting data to the terminal according to the resource allocation field included in the DCI (Pg.12: para 1st, base station transmits the DCI for scheduling  data channel to the terminal. Since N, M, s, and c are stored in advance, the base station transmits the data (or modulation symbol) generated by data).
JI does not specifically teach
determining a power backoff value of a power amplifier (PA) of the base station.
However, Nagaraja teaches a method (Title, DATA TRANSMISSION VIA A RELAY STATION WITH ACK/NACK FEEDBACK), the method comprising:
determining a power backoff value of a power amplifier (PA) (Fig.4A, step 4. Adjust back-off of power amplifier) of the base station (Fig.4A and [0040], upstream station 118 is base station 130; [0041], upstream station 118 increases the back-off of its power amplifier; Fig.5, PA 514 of upstream station 118. Therefore, base station determines and adjusts a power backoff value of its PA).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified JI as mentioned above and further incorporate the teaching of Nagaraja. The motivation for doing so would have been to provide techniques for supporting communication by a relay station, in which upstream station increases back-off of its power amplifier and operates at a lower average transmit power level if high peak-to-average-power ratio (PAPR) is detected in order to prevent clipping and reduce intermodulation distortion (Nagaraja, [0004] and [0041]).

Regarding claim 11, JI teaches (Title, OFDM METHOD AND APPARATUS FOR FAST DATA PROCESSING OF SINGLE CARRIER WAVEFORM IN OFDM SYSTEM) a base station in a communication system (Pg.8: 2nd last para, a method and apparatus capable of signal processing only by time sample processing in a transmitter (e.g., a base station or/and a terminal)), the base station (Fig.13 and Pg.17: para 4th, transmitter is a base station) comprising: 
a transceiver (Fig.13 and Pg.17: para 6th, RF signal generator 1330 is referred to as a transceiver); and 
a controller (Fig.13 and Pg.17: para 5th, control unit 1340) operably connected to the transceiver, the controller configured to:
determine a number of discrete fourier transform (DFT)-precoding chunks on which a DFT precoding is performed (Pg.2: para 2nd, setting information includes … DFT pre-processing size (discrete Fourier transform precoding size); Pg.10: para 1st, M is the number of symbols to be transmitted or the DFT precoding size; Pg.12: para 1st, base station sets M to the terminal. Here, M is a number of DFT-precoding symbols/ chunks; therefore, base station determines the number of DFT-precoding chunks); 
transmit information indicating the number of DFT-precoding chunks to a terminal (Pg.12: para 1st, base station transmits DCI to terminal; Pg.14: para 3rd, DCI includes a length of frequency resource allocation (e.g., DFT size M). Therefore, information indicating the number of DFT-precoding chunks is transmitted to the terminal);
transmit, to the terminal, downlink control information (DCI) (Pg.12: para 1st, base station transmits DCI to terminal) including a resource allocation field (Pg.14: para 2nd, DCI indicates resource allocation information for data transmission in time and frequency domains) configured based on the number of DFT-precoding chunks (Pg.14: para 3rd, DCI includes TDRA information and FDRA information indicating a start point of frequency resource allocation and a length of frequency resource allocation (e.g., DFT size M); Pg.14: para last, base station determines to use one of the plurality of set combinations (N, M, s, and c), and indicates the determined combination to the terminal through higher level signaling or DCI. Therefore, DCI includes a resource allocation field configured based on the number of DFT-precoding chunks M); and 
transmit data to the terminal according to the resource allocation field included in the DCI (Pg.12: para 1st, base station transmits the DCI for scheduling  data channel to the terminal. Since N, M, s, and c are stored in advance, the base station transmits the data (or modulation symbol) generated by data).
JI does not specifically teach
determine a power backoff value of a power amplifier (PA) of the base station.
However, Nagaraja teaches a method (Title, DATA TRANSMISSION VIA A RELAY STATION WITH ACK/NACK FEEDBACK), the method comprising:
determine a power backoff value of a power amplifier (PA) (Fig.4A, step 4. Adjust back-off of power amplifier) of the base station (Fig.4A and [0040], upstream station 118 is base station 130; [0041], upstream station 118 increases the back-off of its power amplifier; Fig.5, PA 514 of upstream station 118. Therefore, base station determines and adjusts a power backoff value of its PA).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified JI as mentioned above and further incorporate the teaching of Nagaraja. The motivation for doing so would have been to provide techniques for supporting communication by a relay station, in which upstream station increases back-off of its power amplifier and operates at a lower average transmit power level if high peak-to-average-power ratio (PAPR) is detected in order to prevent clipping and reduce intermodulation distortion (Nagaraja, [0004] and [0041]).

Regarding claims 3 and 13, combination of JI and Nagaraja teaches all the features with respect to claims 1 and 11, respectively as outlined above.
JI further teaches
transmitting/ transmit the information indicating the number of DFT-precoding chunks to the terminal through at least one of system information, a radio resource control (RRC) signaling (Pg.12: para 1st, base station sets N, M, s, and c to the terminal in advance using higher level signaling (at least one of RRC signaling, MIB, system information block (SIB)), or the DCI (Pg.14: para 3rd, DCI includes TDRA information and FDRA information indicating a start point of frequency resource allocation and a length of frequency resource allocation (e.g., DFT size M)).

Regarding claims 4 and 14, combination of JI and Nagaraja teaches all the features with respect to claims 1 and 11, respectively as outlined above.
JI further teaches
determining/ determine a size of the determined number of DFT-precoding chunks (Pg.10: para 1st, M is the number of symbols to be transmitted or the DFT precoding size; Pg.12: para 1st, base station sets M to the terminal. Therefore, a size of the determined number of DFT-precoding chunks is determined), and 
wherein the resource allocation field is configured based on the determined size of the DFT-precoding chunks (Pg.14: para 3rd, DCI includes a length of frequency resource allocation (e.g., DFT size M). Here, frequency resource allocation (i.e. resource allocation field) is based on the determined size of the DFT-precoding chunks M).

Regarding claims 5 and 15, combination of JI and Nagaraja teaches all the features with respect to claims 4 and 14, respectively as outlined above.
JI further teaches
wherein the DCI includes information related to the determined size of the DFT-precoding chunks (Pg.14: para last, base station determines to use one of the plurality of set combinations (N, M, s, and c), and indicates the determined combination to the terminal through higher level signaling or DCI. Therefore, DCI includes information related to the determined size of the DFT-precoding chunks M).




Allowable Subject Matter
Claims 2, 7, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Athalye et al. (Pub. No. US 2009/0191910 A1) – “POWER HEADROOM MANAGEMENT IN WIRELESS COMMUNICATION SYSTEMS” discloses systems and methodologies that facilitate power headroom management in a wireless communication system by utilizing a predefined relationship between locations along a system frequency band and corresponding power backoff parameters to minimize spurious emissions outside the system frequency band and/or excessive interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474